DETAILED ACTION
Notice of Pre-AIA  or AIA  Status 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to amendment filed on Apr. 08, 2022.
Claims 1, 9-10, 15 and 17 have been amended.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Sridhar et al. (2019/0387030).
The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.
Regarding claim 1, Sridhar discloses a method comprising: receiving, by a server of an Internet Protocol (IP) Multimedia Subsystem (IMS) of a network, a message from a user equipment (UE) indicating a Rich Communication Services (RCS) request to a public service answering point (PSAP), wherein the IMS is separate and distinct from the PSAP (see fig.1, figs.14-15, element 116(A), step 1402/1502, 110, 1406, 1400, 1500, fig.18, step 1802, paragraphs [0077], [0079], [0082-0083], [0110] and its description); identifying, by the server, a protocol associated with the PSAP for sending the message (see fig.18, step 1804 paragraph [0084], [0111] and its description); formatting, by the server and based at least in part on the protocol, the message for sending to the PSAP as a formatted message (see fig.15, elements  1502’, 1500, paragraph [0084] and its description); and sending, by the server, the formatted message indicating the RCS request from the UE to the PSAP (see fig.15, element 110, 1502’, 1500, paragraphs [0079], [0084-0085] and its description).
Regarding claim 2, Sridhar further discloses a fifth generation telecommunications network and the RCS request comprises at least one of: an image, a video, or a file transfer (see fig.1, element 102 paragraph [0031], [0077], [0081] and its description).
Regarding claim 3, Sridhar further discloses formatting the message for sending comprises augmenting the message to be recognized in accordance with the protocol associated with the PSAP (see fig.15, element 110, 1502’, 1500, paragraphs [0083-0085] and its description).
Regarding claim 4, Sridhar further discloses the determining, by the server, that the message is associated with an emergency event, and wherein identifying the protocol associated with the RCS request for sending the message is based at least in part on determining that the message Is associated with the emergency event (see fig.15, element 110, 1502, 1502’, 1500, paragraphs [0079], [0083-0086] and its description).
Regarding claim 5, Sridhar further discloses the receiving, by the server, data associated with the message from at least one of: a proxy call session control function server, an emergency call session control function server, or a gateway mobile location center, and wherein formatting the message for sending to the PSAP is further based at least in part on the data (see fig.15, element 110, 1502, 1502’, 1500, paragraphs [0083-0086] and its description).
Regarding claim 6, Sridhar further discloses the data represents location information associated with the message or protocol information associated with the PSAP (see paragraph [0084]).
Regarding claim 7, Sridhar further discloses the determining, by the server, a conversion value to convert a protocol associated with the message received from the UE to the protocol associated with the PSAP, and wherein identifying the protocol associated with the PSAP for sending the message is based at least in part on the conversion value (see fig.15, element 110, step 1503, paragraph [0084] and its description).
Regarding claim 8, Sridhar further discloses the network comprises a different protocol for communication of the message than the protocol associated with the PSAP (Wireless Application Protocol (WAP) is a wireless connection while the Internet is not and uses such connections as the fiber optic cables therefore it is a different protocol).
Regarding claims 10-20 recite limitations substantially similar to the claims 1-8. Therefore, these claims were rejected for similar reasons as stated above. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Sridhar et al. (2019/0387030) in view of Batteram et al. (2007/0253412).
Regarding claim 9, Sridhar discloses all the subject matter described above, except for the formatting the message for sending to the PSAP comprises assigning a priority to the message to indicate a level of emergency. However Batteram discloses a method and apparatus for SIP message prioritization comprising the  formatting the message for sending to the PSAP comprises assigning a priority to the message to indicate a level of emergency associated with the message (see abstract, figs.12, step 214-216, paragraphs [0040], [0045] and descriptions). Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to use Batteram’s invention in order to improve the emergency system.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner's Note: Examiner has cited particular columns and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
When responding to this Office Action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections See 37 CFR 1.111(c). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CongVan Tran whose telephone number is (571) 272-7871. The examiner can normally be reached on Mon-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Yuwen Pan can be reached on (571) 272-7855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

    PNG
    media_image1.png
    125
    125
    media_image1.png
    Greyscale
UNITED STATES PATENT AND TRADEMARK OFFICE
/CONGVAN TRAN/Primary Examiner, Art Unit 2647